Title: From John Adams to the President of the Congress, 23 September 1779
From: Adams, John
To: President of Congress,Jay, John


     
      Sir
      Boston 23d September 1779
     
     I had Yesterday the Honour of your Letter of the Seventh of this Month. I thank you, sir, for your obliging Congratulations on my Return to my Family and Country.
     The Reason why my Letters of the 27th of February and the 1st of March arrived so late, was, that they were delivered at the Time of their Date to Gentlemen, then bound to the seaport who expected to sail directly for America but were disappointed of Passages untill the Vessells Sailed under the Convoy of the Sensible. I have not my Letter Book here, but I dont remember that they contained any Thing of much Consequence, so that I suppose the Inconvenience of their late Arrival, was not much.
     You will be pleased to make my most respectfull Compliments to the Members of Congress, and believe me to be with great Respect and Esteem, sir your most obedient humble servant
     
      John Adams
     
    